Case: 18-60018      Document: 00514703638         Page: 1    Date Filed: 10/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 18-60018
                                                                                 FILED
                                                                          October 30, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JOHN FELIX GREER,

                                                 Petitioner-Appellant

v.

WARDEN L. SHULTS,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CV-755


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       John Felix Greer, federal prisoner # 15966-076, appeals the dismissal of
his 28 U.S.C. § 2241 petition. Greer was convicted in the Western District of
Tennessee of interfering with commerce by threats or violence, carrying and
using a firearm during and in relation to a crime of violence, and being a felon
in possession of a firearm. The district court sentenced him to 324 months in
prison.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60018    Document: 00514703638     Page: 2   Date Filed: 10/30/2018


                                 No. 18-60018

      In his petition, Greer argued that he is being unlawfully held in custody
by the BOP because his conviction and sentence violated his “rights privileges,
and ‘positive immunities[‘] arising under Article III’s ‘standing’ and ‘case-or-
controversy’ requirements” and under a Bureau of Prisons program statement.
      This court reviews de novo the district court’s dismissal of a § 2241
petition generally and for lack of jurisdiction. Gallegos-Hernandez v. United
States, 688 F.3d 190, 193 (5th Cir. 2012); Pack v. Yusuff, 218 F.3d 448, 451 (5th
Cir. 2000). Challenges to the validity of a conviction and sentence generally
should be brought in a 28 U.S.C. § 2255 motion. Padilla v. United States, 416
F.3d 424, 425 (5th Cir. 2005). The district court lacked jurisdiction to consider
such a § 2255 motion as it was not the sentencing court. See Pack, 218 F.3d at
415; Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132 (5th Cir. 1987). To proceed
under § 2241 in his challenges to the legality of his conviction and sentence,
Greer had to meet the requirements of the savings clause in § 2255(e) by
showing that his claim was “(i) . . . based on a retroactively applicable Supreme
Court decision which establishes that [he] . . . may have been convicted of a
nonexistent offense and (ii) that was foreclosed by circuit law at the time when
the claim should have been raised in [his] . . . trial, appeal, or first § 2255
motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      Greer cites no Supreme Court case that suggests, much less establishes,
that he was convicted of a nonexistent offense. Therefore, the district court did
not err in determining that Greer failed to meet the requirements of the
savings clause of § 2255(e) and so could not proceed under § 2241 for
declaratory or other relief. See Reyes-Requena, 243 F.3d at 904. Moreover,
Greer’s unsuccessful § 2255 motion and his inability to satisfy the successive
requirements in § 2255(h) do not entitle him to proceed under § 2241 without
meeting the requirements of the savings clause. See Jeffers v. Chandler, 253



                                       2
    Case: 18-60018       Document: 00514703638    Page: 3   Date Filed: 10/30/2018


                                   No. 18-60018

F.3d 827, 830 (5th Cir. 2001). Further, Greer briefs no argument as to the
district court’s conclusion that, to the extent he sought § 2241 relief, Greer
raised claims duplicative of those raised in a prior § 2241 petition, and thus his
habeas petition constituted an abuse of the writ. Greer thus has waived any
challenge to the reasons for the district court’s dismissal with prejudice on this
point. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP.
P. 28.
         Greer’s appeal is frivolous, and it is dismissed. See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. In light of Greer’s several
habeas filings challenging his conviction and sentence on essentially the same
vague grounds, Greer is additionally warned that further frivolous filings will
subject him to sanctions, including dismissal, monetary sanctions, or
restrictions on his ability to file pleadings in this court or any court subject to
this court’s jurisdiction.
         APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         3